       Case: 1:19-cr-00148-JG Doc #: 81 Filed: 06/05/19 1 of 4. PageID #: 379




                            UNITED STATES DISTRICT COURT
                                       For the
                             NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA                ) CASE NO: 1:19-CR-000148-JG-2
                                        )
                                        )
            Plaintiff,                  ) JUDGE JAMES GWIN
                                        )
            vs.                         )
                                        )
ERIC LOUIE HOGAN                        ) MOTION TO ORDER GOVERNMENT
                                        ) TO IDENTIFY CO-CONSPIRATOR
                                        ) STATEMENTS IT INTENDS TO
            Defendants.                 ) OFFER AS TRIAL EVIDENCE
                                        )
      Now comes defendant by and through undersigned counsel and motions this Court, to
issue an order that the government identify which portions of alleged co-conspirator statements it
intends to introduce at trial and the evidentiary basis for admissibility. Without advance notice
of the particular statements, defendant cannot challenge their accuracy or admissibility in
advance of trial. A memorandum in support of this Motion follows.
       Despite this the filing of this motion, defendant continues to maintain that additional time
is necessary to evaluate the government’s discovery and to prepare any necessary pretrial
motions. The filing of this motion should not be construed as a waiver of defendant’s motion for
extension of time for pretrial motions.
Dated: June 5, 2019                          Respectfully Submitted,


                                             /s/ Joseph R. Klammer
                                             JOSEPH R. KLAMMER, #0068831
                                             Attorney for Defendant
                                             The Klammer Law Office, LTD.
                                             The Historic Mentor Center Street School
                                             7482 Center Street, Unit 6
                                             Mentor, Ohio 44060
                                             O: 440.974.8484
                                             F: 440.255.6112
                                             jrklammer@klammerlaw.com
                                             Attorneys for Defendant-Hogan
       Case: 1:19-cr-00148-JG Doc #: 81 Filed: 06/05/19 2 of 4. PageID #: 380



                                CERTIFICATE OF SERVICE

        I hereby certify that on the _5_, of ___June__ 2019 a copy of the foregoing was sent
via the Clerk of Court’s electronic CM/ECF system for filing and transmittal of Notice of
Electronic Filing to the following:

All parties.

                                                    _____s/Joseph R. Klammer___
                                                    JOSEPH R. KLAMMER, #0068831
                                                    Attorney for Defendant
       Case: 1:19-cr-00148-JG Doc #: 81 Filed: 06/05/19 3 of 4. PageID #: 381



                                       MEMORANDUM

        Rule 801(d)(2)(E) of the Federal Rules of Evidence provides that “a statement by a
coconspirator of a party during the course and in furtherance of the conspiracy ”is not hearsay. In
order for a statement to be admitted under Rule 801(d)(2)(E), the offering party must prove by a
preponderance of the evidence that the conspiracy existed, that the defendant was a member of
the conspiracy, and that the coconspirator's statements were made in furtherance of the
conspiracy. United States v. Young, 553 F.3d 1035, 1045 (6th Cir.2009). The statements must be
corroborated by independent evidence. Here the government is duty bound to make this offer of
proof. Requiring that evidence in advance of trial is more efficient. It not only allows the
defense to appropriately prepare and to brief any issues, but ensures the trial moves quickly so as
to respect the time of the jurors.

        Moreover, although the rule does not require that both parties be coconspirators; it does
require that “the statement to be ‘offered against a party’ and be made by ‘a coconspirator of a
party during the course and in furtherance of the conspiracy.’ ” United States v. Culberson, Nos.
07–2390, 07–2425, 2009 U.S.App. LEXIS 6384, 2009 WL 776106, at *4 (6th Cir. Mar.24, 2009)
(unpublished). A conspiracy is terminated when its "central criminal purposes" have been
accomplished. Grunewald v. United States, 353 U.S. 391, 401-02 (1957); accord United States v.
Papia, 560 F.2d 827, 835 (7th Cir. 1977). Moreover, "[M]erely narrative declarations" by a
coconspirator concerning conspiracy activities or culpability are not considered to be in
furtherance of the conspiracy. United States v. Fielding, 645 F.2d 719, 726 (9th Cir. 1981) (per
curiam); see United States v. Phillips, 664 F.2d 971, 1027 (5th Cir. 1981) ("mere idle
conversation is not admissible"), cert. denied, 457 U.S. 1136 (1982); United States v. Lieberman,
637 F.2d 95, 102-03 (2d Cir. 1980) ("idle chatter" not in furtherance of the conspiracy).

        Here, there are few if any statements that would seem during the course of the
conspiracy, but the government may see things differently. Hence, it should be ordered to
identify what it believes is evidence admissible as co-conspirator statements. Moreover, there
are communications that would seem subsequent to any conspiracy that are identified in the
indictment. For instance at paragraph 138, defendant-Clark allegedly states in an email that he
had paid “bribe money” defendant-Latham so that Hogan could secure contracts. Obviously
Hogan denies any such bribe. It seems that Latham also denies any such bribe. Hence, it is a
       Case: 1:19-cr-00148-JG Doc #: 81 Filed: 06/05/19 4 of 4. PageID #: 382



statement of any alleged bribe by a co-defendant that was apparently made after the purpose of
any bribe conspiracy had ended.

       Without knowing specifically what statements the government proposes to introduce as
admissible hearsay, the defense cannot challenge the evidence in advance of trial. Requiring the
government to identify the statements in advance of trial, is not only more efficient and allows
for better decision making by the Court – but it also respects the time of the jurors. As such,
defendant motions the Court to order the government to identify these statements.

                                      Respectfully Submitted,


                                              /s/ Joseph R. Klammer
                                              JOSEPH R. KLAMMER, #0068831
                                              Attorney for Defendant
                                              The Klammer Law Office, LTD.
                                              The Historic Mentor Center Street School
                                              7482 Center Street, Unit 6
                                              Mentor, Ohio 44060
                                              O: 440.974.8484
                                              F: 440.255.6112
                                              jrklammer@klammerlaw.com
                                              Attorneys for Defendant-Hogan
